 

Case 1:14-cv-05831-GBD-GWG Document 372 Filed 09/15/21 Page 1of2

    

     
  
  
 

UNITED STATES DISTRICT GQUR
SOUTHERN DISTRICT OF NEf¥ORK

(Foley Square) DO, 2 tres
Ne OS Sm Beene od i

 

 

GENOMMA LAB USA, INC. rh
Plaintift ’ ; rt &. Cs aA Aa  Semmasiea: i
Case No. 1:1 soRpesseeab:twd2Hl
Vs. ad ee
SO ORDERED: —_
Venus America Corporation 4, L Vitele
Defendant / al .
Geptge B iels, U.S.DJ.

 

UNOPPOSED MOTION FOR EXTENSION OF TINIE. SEp I] 5 2004

TO FILE JOINT PRETRIAL STATEMENT
COMES NOW, Defendant CARLOS CARRUITERO by and through undersigned

counsel and requests an Extension of Time to File Joint Pretrial Stipulation and in support

thereof would state as follows:

1. The parties are required to file their Joint Pretrial Statement on or before the 17" day

of September 2021. The trial of the matter herein is scheduled to begin on the 18" day of

October 2021 (ECF 368).
2. The undersigned is a sole practitioner whose only assistant was out with Covid and

other complications for two weeks during which time her husband contracted Covid and died.

3. As aresult of the forgoing the undersigned is unable to meet this Court’s deadline for

the Pretrial submission.

4. A brief extension of time to file the Joint Pretrial Statement is requested to Wednesday

the 22" day of September 2021.

5. This request will not affect the schedule for the trail of this matter.

5. Counsel for the Plaintiff has been consulted and does not oppose the relief requested

herein.

Page l of 2
Case 1:14-6v-05831-EBD-GWE Decument 372 Filed 69/14/24 Page 2 of 2

WHEREFORE the Defendant CARLOS CARRUITERO requests the Court issue an
Order extending the deadline for the filing of a Joint Pretrial Statement through the 22" day of
September 2021 and issue any other order it deems appropriate under the facts and circumstance
hereon

RESPECTFULLY SUBMITTED to the United States District Court Southern District of

New York on this 14" day of September 2021

/S/
Richard Siegmeister, Esquire
Richard Siegmeister P.A.
Attorneys for CARLOS CARRUITERO
3850 Bird Road, Floor 10
Miami, Florida 33146
Telephone: 305-859-7376
Email: rspal11@att.net
rspalaw@att.net

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of forgoing has been furnished by the
Courts electronic noticing system (CM/ECF) to all entitled to such notice on this 14" day of
September 2021.

 

/S/
Richard Siegmeister, Esquire

 

Z:\MyFiles\Data - Old\STATCORT\Carruitero, Carlos Eduardo\210914 Motion Ext timer.wpd

Page 2 of 2
